FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 Quarter Ended September 30, 2007 Commission File Number 0-10232 FIRST REGIONAL BANCORP (Exact name of registrant as specified in its charter) California 95-3582843 State or other jurisdiction of incorporation or organization IRS Employer Identification Number 1801 Century Park East, Los Angeles, California 90067 Address of principal executive offices Zip Code (310) 552-1776 Registrant's telephone number, including area code Not applicable Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated filer o Accelerated filer ý Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding in each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, No Par Value 11,954,004 Class Outstanding on November 9, 2007 FIRST REGIONAL BANCORP INDEX Page Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Financial Condition (unaudited) 3 Condensed Consolidated Statements of Earnings (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 25 Part II - Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 Signatures 27 2 Index PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FIRST REGIONAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In Thousands Except Share Data) (Unaudited) September 30, December 31, 2007 2006 ASSETS Cash and due from banks $ 59,006 $ 72,134 Federal funds sold 0 103,860 Cash and cash equivalents 59,006 175,994 Investment securities, available for sale, at fair value 25,041 22,465 (with amortized cost of $24,980 in 2007 and $22,509 in 2006) Interest-bearing deposits in financial institutions 7,028 5,020 Federal Home Loan Bank stock – at cost 8,930 12,385 Loans, net of allowance for losses of $21,993 in 2007and $20,624 in 2006 1,950,700 1,805,301 Premises and equipment, net of accumulated depreciation 5,536 3,838 Accrued interest receivable and other assets 53,750 49,633 Total Assets $ 2,109,991 $ 2,074,636 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Noninterest bearing $ 407,583 $ 468,547 Interest bearing: Money market deposits 985,510 865,434 Time deposits 224,994 233,335 Other deposits 53,702 60,443 Total deposits 1,671,789 1,627,759 Federal Home Loan Bank advances 150,000 190,000 Note payable 150 262 Accrued interest payable and other liabilities 19,207 16,820 Subordinated debentures 100,517 92,785 Total Liabilities 1,941,663 1,927,626 Commitments and contingencies (Note 5) Shareholders' Equity: Common Stock-no par value, authorized 150,000,000 shares; outstanding 12,027,000 (2007) and 12,283,000 (2006) 52,924 52,415 Unearned ESOP shares; 48,000 (2007) and 83,000 (2006) (142 ) (249 ) Total common stock-no par value; outstanding 11,979,000 (2007) and 12,200,000 (2006) 52,782 52,166 Retained earnings 115,511 94,870 Accumulated other comprehensive income (loss), net of tax 35 (26 ) Total Shareholders' Equity 168,328 147,010 Total Liabilities and Shareholders' Equity $ 2,109,991 $ 2,074,636 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index FIRST REGIONAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (In Thousands Except Share Data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 INTEREST INCOME: Interest on loans $ 43,678 $ 42,141 $ 126,430 $ 118,317 Interest on investment securities 353 170 951 328 Interest on deposits in financial institutions 85 75 213 158 Interest on federal funds sold 120 54 332 129 Total interest income 44,236 42,440 127,926 118,932 INTEREST EXPENSE: Interest on deposits 13,028 10,756 36,906 26,968 Interest on subordinated debentures 1,727 1,825 5,126 4,509 Interest on FHLB advances 1,677 2,046 4,871 6,941 Interest on other borrowings 2 1 11 5 Total interest expense 16,434 14,628 46,914 38,423 Net interest income 27,802 27,812 81,012 80,509 PROVISION FOR LOAN LOSSES 900 0 1,200 3,891 Net interest income after provision for loan losses 26,902 27,812 79,812 76,618 OTHER OPERATING INCOME: Customer service fees 1,873 1,581 4,977 5,451 Other-net 470 326 1,773 862 Total other operating income 2,343 1,907 6,750 6,313 OTHER OPERATING EXPENSES: Salaries and related benefits 9,652 8,116 27,300 21,895 Occupancy expense 903 754 2,684 2,058 Equipment expense 409 369 1,217 997 Promotion expense 183 113 468 478 Professional service expense 1,352 864 3,114 2,465 Customer service expense 559 390 1,637 1,119 Supply/communication expense 402 339 1,099 1,062 Other expenses 1,715 1,155 4,394 3,481 Total other operating expenses 15,175 12,100 41,913 33,555 Income before provision for income taxes 14,070 17,619 44,649 49,376 PROVISION FOR INCOME TAXES 5,997 7,580 18,941 21,260 NET INCOME $ 8,073 $ 10,039 $ 25,708 $ 28,116 EARNINGS PER SHARE: (Note 3) Basic $ 0.67 $ 0.82 $ 2.11 $ 2.31 Diluted $ 0.62 $ 0.77 $ 1.98 $ 2.16 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index FIRST REGIONAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 OPERATING ACTIVITIES Net Income $ 25,708 $ 28,116 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,200 3,891 Depreciation and amortization 817 655 Amortization of investment securities premiums and discounts-net 49 (43 ) Stock compensation costs 438 432 Tax benefit from stock options exercised (263 ) (385 ) Federal Home Loan Bank stock dividends (458 ) (417 ) Net gains on sale/disposal of premises and equipment (92 ) 0 Loss on sale of investment security 29 0 Increase in accrued interest receivable and other assets (4,161 ) (4,112 ) Increase in accrued interest payable and other liabilities 2,387 188 Increase in taxes payable 263 1,800 Net cash provided by operating activities 25,917 30,125 INVESTING ACTIVITIES Net increase in interest bearing deposits in financial institutions (2,008 ) (1,759 ) Purchases of investment securities (6,476 ) (10,389 ) Proceeds from maturities/sale of investment securities 3,927 1,571 Redemption (purchase) of Federal Home Loan Bank stock, net 3,913 (2,461 ) Net increase in loans (146,599 ) (137,188 ) Proceeds from sale of premises and equipment 130 0 Purchases of premises and equipment (2,553 ) (867 ) Net cash used in investing activities (149,666 ) (151,093 ) FINANCING ACTIVITIES Net increase in non-interest bearing deposits,and other interest bearing deposits 52,371 119,421 Net (decrease) increase in time deposits (8,341 ) 33,045 Decrease in note payable (112 ) (112 ) (Decrease) increase in Federal Home Loan Bank advances (40,000 ) 10,000 Issuance of subordinated debentures 7,732 30,928 Common stock repurchased and retired (6,301 ) 0 Stock options exercised 210 233 Tax benefit from stock options exercised 263 385 Other changes in shareholders’ equity 939 1,052 Net cash provided by financing activities 6,761 194,952 (Decrease) increase in cash and cash equivalents (116,988 ) 73,984 Cash and cash equivalents, beginning of period 175,994 67,964 Cash and cash equivalents, end of period $ 59,006 $ 141,948 Supplemental Disclosures of Cash Flow Information: Interest paid $ 47,041 $ 40,805 Income taxes paid $ 18,650 $ 22,282 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index FIRST REGIONAL BANCORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1:Basis of Presentation First Regional Bancorp, a bank holding company (the “Company”), and one of its wholly-owned subsidiaries, First Regional Bank, a California state-chartered bank (the “Bank”), primarily serve Southern California through their branches. The Company’s primary source of revenue is providing loans to customers, which are predominantly small and midsize businesses. Certain amounts in the 2006 financial statements have been reclassified to be comparable with the classifications used in the 2007 financial statements. In the opinion of the Company, the interim condensed consolidated financial statements contain all adjustments (which consist only of normal recurring adjustments) necessary to present fairly the financial position and the results of operations for the interim periods.Interim results may not be indicative of annual operations. While the Company believes that the disclosures presented are adequate to make the information not misleading, it is suggested that these financial statements be read in conjunction with the financial statements and the notes included in the Company's 2006 annual report on Form 10-K. NOTE 2: Recent Accounting Pronouncements FIN 48 - In September 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48, Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109 (“FIN 48”), which supplements SFAS No.109, Accounting for Income Taxes, by defining the confidence level that a tax position must meet in order to be recognized in the financial statements. The interpretation requires that the tax effects of a position be recognized only if it is “more-likely-than-not” to be sustained based solely on its technical merits as of the reporting date. The more-likely-than-not threshold represents a positive assertion by management that a company is entitled to economic benefits of a tax position. If a tax position is not considered more-likely-than-not to be sustained based solely on its technical merits, no benefits of the position are to be recognized. Moreover, the more-likely-than-not threshold must continue to be met in each reporting period to support continued recognition of a benefit. At adoption, companies must adjust their financial statements to reflect only those tax positions that are more-likely-than-not to be sustained as of the adoption date. Any necessary adjustment would be recorded directly to retained earnings in the period of adoption and reported as a change in accounting principle. FIN48 is effective for fiscal years beginning after December15, 2006. The Company adopted the provisions of FIN 48 on January 1, 2007.At the adoption date and as of September 30, 2007, the Company had no material unrecognized tax benefits and no adjustments to liabilities or operations were required. SEC Staff Accounting Bulletin No.108— In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin (“SAB”) No.108, Quantifying Financial Misstatements, which expresses the staff’s views regarding the process of quantifying financial statement misstatements. Registrants are required to quantify the impact of correcting all misstatements, including both the carryover and reversing effects of prior-year misstatements, on the current-year financial statements. The techniques most commonly used in practice to accumulate and quantify misstatements are generally referred to as the“rollover” (current-year income statement perspective) and “iron curtain” (year-end balance perspective) approaches. The financial statements would require adjustment when either approach results in quantifying a misstatement that is material, after considering all relevant quantitative and qualitative factors. Thisguidance did not have a material effect on the Company’s financial condition, results of operations, or cash flows. 6 Index SFAS No.157 - In September 2006, the FASB issued SFAS No.157, Fair Value Measurements, which provides a definition of fair value, establishes a framework for measuring fair value and requires expanded disclosures about fair value measurements. SFAS No.157 is effective for financial statements issued for fiscal years beginning after November15, 2007, and interim periods within those years. The provisions of SFAS No.157 should be applied prospectively. Management is assessing the potential impact on the Company’s financial condition, results of operations, and cash flows. SFAS No. 159 - In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No. 115, which establishes presentation and disclosure requirements designed to facilitate comparisons for companies that choose different measurement attributes for similar types of assets and liabilities.The standard requires companies to provide additional information that will help investors and other users of financial statements to more easily understand the effect of the Company’s choice to use fair value on its earnings.It also requires entities to display the fair value of those assets and liabilities for which the Company has chosen to use fair value on the face of the balance sheet.This new guidance does not eliminate disclosure requirements included in other accounting standards, including fair value measurement disclosures required by SFAS No. 157 and SFAS No. 107, Disclosures about Fair Value of Financial Instruments.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007.Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes the choice in the first 120 days of that fiscal year and also elects to apply the provisions of SFAS No. 157.Management is assessing the potential impact on the Company’s financial condition, results of operations, and cash flows. NOTE 3: Earnings per Share and Stock Based Compensation Basic earnings per share are computed by dividing income available to common shareholders by the weighted average number of common shares outstanding during eachperiod.The computation of diluted earnings per share also considers the number ofshares issuable upon the assumed exercise of outstanding common stock options.A reconciliation of the numerator and the denominator used in the computation of basic and diluted earnings per share is: Three Months Ended September 30, 2007 Net Income (Numerator) Weighted Average Shares (Denominator) Per Share Amount Basic EPS Income available to common shareholders $ 8,073,000 12,115,113 $ 0.67 Effect of Dilutive Securities Incremental shares from assumed exercise of outstanding options 836,138 (0.05 ) Diluted EPS Income available to common shareholders $ 8,073,000 12,951,251 $ 0.62 Three Months Ended September 30, 2006 Net Income (Numerator) Weighted Average Shares (Denominator) Per Share Amount Basic EPS Income available to common shareholders $ 10,039,000 12,178,163 $ 0.82 Effect of Dilutive Securities Incremental shares from assumed exercise of outstanding options 847,128 (0.05 ) Diluted EPS Income available to common shareholders $ 10,039,000 13,025,291 $ 0.77 7 Index Nine Months Ended September 30, 2007 Net Income (Numerator) Weighted Average Shares (Denominator) Per Share Amount Basic EPS Income available to common shareholders $ 25,708,000 12,180,854 $ 2.11 Effect of Dilutive Securities Incremental shares from assumed exercise of outstanding options 788,909 (0.13 ) Diluted EPS Income available to common shareholders $ 25,708,000 12,969,763 $ 1.98 Nine Months Ended September 30, 2006 Net Income (Numerator) Weighted Average Shares (Denominator) Per Share Amount Basic EPS Income available to common shareholders $ 28,116,000 12,153,387 $ 2.31 Effect of Dilutive Securities Incremental shares from assumed exercise of outstanding options 835,429 (0.15 ) Diluted EPS Income available to common shareholders $ 28,116,000 12,988,816 $ 2.16 Stock Compensation Plans In May 2005, the Company’s Board of Directors adopted a nonqualified employee stock option plan that expires in 2015 and authorizes the issuance of up to 600,000 shares of its common stock upon the exercise of options granted.The plan is intended to allow the Company the ability to grant stock options to persons who had not previously been awarded option grants commensurate with their positions, primarily persons hired since the exhaustion of options available for grant under the Company’s previous stock option plans.The Company’s Board of Directors believes that the plan will assist the Company in attracting and retaining high quality officers and staff, and will provide grantees under the plan with added incentive for high levels of performance and to assist in the effort to increase the Company’s earnings.To date, none of the grants have been made to directors or executive officers of the Company or to directors of the Bank.During May and July 2005, the Company granted options to buy up to 177,000 shares of the Company’s common stock to certain officers of the Company and its subsidiaries.All such granted options will vest over seven years and expire in 2015.The exercise prices of the options granted in 2005 range from $20.50 to $25.00.No stock options were granted in 2006. During August 2007, the Company granted options to buy up to 45,000 shares of the Company’s common stock to certain officers of the Company and its subsidiaries.All such granted options will vest over seven years and expire in 2017.The exercise price of the options granted in 2007 is $23.84. 8 Index In 1999, the Company adopted a nonqualified employee stock option plan that authorizes the issuance of up to 1,800,000 shares of its common stock and expires in 2009. Under all plans, options may be granted at a price not less than the fair market value of the stock at the date of the grant. A summary of the award activity under the stock option plans as of September 30, 2007 and changes during the nine month period is presented below: Shares (in thousands) Weighted Average Exercise Price Weighted-Average Remaining Contractual Term Aggregate Intrinsic Value (in thousands) Outstanding—January 1, 2007 1,836 $ 5.93 Granted 45 23.84 Exercised (27 ) 7.80 Cancelled Outstanding—September 30, 2007 1,854 $ 6.34 5.13 years $ 33,733 Vested or expected to vest at September 30, 2007 1,487 $ 5.86 5.05 years $ 36,482 Exercisable at September 30, 2007 1,243 $ 4.63 5.09 years $ 24,752 The total intrinsic value of options exercised during the three and nine month periods ended September 30, 2007 was $0 and $627,000, respectively. The total intrinsic value of options exercised during the three and nine month periods ended September 30, 2006 was $193,000 and $918,000, respectively. The total fair value of shares vested during the three and nine month periods ended both September 30, 2007 and 2006 was $63,000 and $342,000, respectively. As of September 30, 2007, there was $1,602,000 of total unrecognized compensation cost related to nonvested share-based compensation awards granted under the stock option plans.That cost is expected to be recognized over a weighted-average period of 3.05 years.The Company received $210,000 and $233,000 cash from the exercise of stock options during the nine month periods ended September 30, 2007 and 2006, respectively. For the three and nine month periods ended September 30, 2007, stock based compensation expense reduced income before taxes by $150,000 and $438,000 and reduced net income by $87,000 and $254,000. For each of the three and nine month periods ended September 30 2006, stock based compensation expense reduced income before taxes by $144,000 and $432,000 and reduced net income by $84,000 and $251,000. This additional expense reduced both basic and diluted earnings per share by $0.01 for the three months ended September 30, 2007 and 2006, and reduced both basic and diluted earnings per share by $0.02 for the nine months ended September 30, 2007 and 2006.Cash provided by operating activities decreased by $263,000 and $385,000 and cash provided by financing activities increased by an identical amount for the first nine months of 2007 and 2006, respectively, related to excess tax benefits from the exercise of stock options. NOTE 4: Subordinated Debentures During September 2007, the Company raised $15,000,000 of capital pursuant to “trust preferred” transactions involving a newly formed, wholly owned, statutory business trust, First Regional Statutory Trust VIII. Half of this amount, or $7,500,000, represented new capital of First Regional Bancorp. The other half was used to redeem the entire $7,500,000 outstanding amount of First Regional Statutory Trust II “trust preferred” securities. 9 Index Holders of the $15,000,000 of newly issued “Trust VIII” trust preferred securities will be entitled to receive cumulative cash distributions, accumulating from the original date of issuance, and payable quarterly in arrears at a floating annual interest rate starting at 8.35% and thereafter equal to three-month LIBOR plus 3.15%. The $7,500,000 of “Trust II” trust preferred securities, redeemed on September 26, 2007, had borne interest at the rate of three-month LIBOR plus 3.40%. NOTE 5: Commitments and Contingencies As of September 30, 2007 the Bank had a total of $25,741,000 in standby letters of credit outstanding.No losses are anticipated as a result of these transactions. NOTE 6: Comprehensive Income The Company’s comprehensive income includes all items which comprise net income plus the unrealized holding (losses) gains on available-for-sale securities.For the three and nine month periods ended September 30, 2007 and 2006, the Company’s comprehensive income was as follows: Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 (Dollars in Thousands) Net income $ 8,073 $ 10,039 $ 25,708 $ 28,116 Other comprehensive income 284 121 61 32 Total comprehensive income $ 8,357 $ 10,160 $ 25,769 $ 28,148 NOTE 7: Operating Segment Reports Management has evaluated the Company’s overall operation and determined that its business consists of certain reportable business segments as of September 30, 2007 and 2006:core banking operations, the administrative services in relation to TAS (as defined below), and trust services.The following describes these three business segments: Core Bank Operations - The principal business activities of this segment are attracting funds from the general public and originating commercial and real estate loans for small and midsize businesses in Southern California.This segment’s primary sources of revenue are interest income from loans and investment securities and fees earned in connection with loans and deposits.This segment’s principal expenses consist of interest paid on deposits, personnel, and other general and administrative expenses.Core banking services also include the Bank’s merchant services operations, which provides credit card deposits and clearing services to retailers and other credit card accepting businesses and which generates fee income. Trust Administrative Services - The principal business activity of the Bank’s division, Trust Administration Services (referred to as “Administrative Services” or “TAS”) is providing administrative services for self-directed retirement plans.The primary source of revenue for this segment is fee income from self-directed accounts.The segment’s principal expenses consist of personnel, rent, data processing and other general and administrative expenses. Trust Services - The principal business activity of this segment is providing trust services for living trusts, investment agency accounts, IRA rollovers, and all forms of court-related matters. The primary source of revenue for this segment is fee income.The segment’s principal expenses consist of personnel, data processing, professional service expenses, and other general and administrative expenses. 10 Index Total assets of TAS at September 30, 2007 and December 31, 2006 were $1,132,000 and $842,000, respectively and total assets of Trust Services at September 30, 2007 and December31, 2006 were $102,000 and $31,000, respectively.The remaining assets reflected on the balance sheets of the Company are associated with the core banking operations. A table showing the net income (loss) for the core banking operations, administrative services, and trust services for the three and nine month periods ended September 30, 2007 and 2006 (in thousands)is presented below: Three Month Period Ended September 30, 2007 Core Banking Operations Administrative Services Trust Services Combined Operations Net interest income $ 27,802 $ 27,802 Provision for loan losses 900 900 Other operating income 1,073 $ 726 $ 544 2,343 Other operating expenses 13,864 1,014 297 15,175 Provision (benefit) for income taxes 6,014 (121 ) 104 5,997 Net income (loss) $ 8,097 $ (167 ) $ 143 $ 8,073 Three Month Period Ended September 30, 2006 Core Banking Operations Administrative Services Trust Services Combined Operations Net interest income $ 27,812 $ 27,812 Provision for loan losses 0 0 Other operating income 954 $ 551 $ 402 1,907 Other operating expenses 11,407 426 267 12,100 Provision for income taxes 7,471 52 57 7,580 Net income $ 9,888 $ 73 $ 78 $ 10,039 Nine Month Period Ended September 30, 2007 Core Banking Operations Administrative Services Trust Services Combined Operations Net interest income $ 81,012 $ 81,012 Provision for loan losses 1,200 1,200 Other operating income 3,383 $ 1,784 $ 1,583 6,750 Other operating expenses 38,595 2,440 878 41,913 Provision (benefit) for income taxes 18,921 (276 ) 296 18,941 Net income (loss) $ 25,679 $ (380 ) $ 409 $ 25,708 Nine Month Period Ended September 30, 2006 Core Banking Operations Administrative Services Trust Services Combined Operations Net interest income $ 80,509 $ 80,509 Provision for loan losses 3,891 3,891 Other operating income 3,235 $ 1,848 $ 1,230 6,313 Other operating expenses 31,787 988 780 33,555 Provision for income taxes 20,710 361 189 21,260 Net income $ 27,356 $ 499 $ 261 $ 28,116 11 Index In addition, the operations of the administrative services positively affect the results of core banking operations by providing a source of low-cost deposits. Note 8: Subsequent Events On October 30, 2007, the Company learned that it would record a pre-tax gain of $2,455,000 from the sale of all of its remaining restricted shares of Mastercard Worldwide Class B common stock.The sale of the restricted Class B shares was made in connection with Mastercard Worldwide’s 2007-1 Class B Common Stock Voluntary Conversion and Sale Program.Pursuant to such program, the Company elected to sell all of its remaining restricted Class B common shares.Such payment will be recorded as a nonrecurring gain for the fourth quarter of 2007 and is expected to have an after-tax effect of increasing the Company’s earnings for the fourth quarter of 2007 by approximately $1.4 million. Previously, in July 2006, the Company had reported that its earnings during the second quarter of 2006 included a gain of $268,000 resulting from the redemption by MasterCard Worldwide of a portion of its restricted Class B common stock.
